Citation Nr: 1611709	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  14-34 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether the reduction of the disability rating for service-connected postoperative residuals of a herniated disc of the thoracolumbar spine from 40 percent to 20 percent, effective June 13, 2011, was proper.

2.  Whether a clear and unmistakable error exists in the April 2009 rating decision assigning an effective date of March 12, 2009, for the grant of service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Douglas J. Rosinski, Esquire


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1964 to March 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran initially requested a Board videoconference hearing at the RO in his October 2014 substantive appeal, VA Form 9.  He subsequently withdrew this request through a statement submitted by his representative and received at the RO in December 2015.  Therefore, his request for a hearing is considered withdrawn. See 38 C.F.R. § 20.702(e) (2015).

In August 2012, the RO issued a rating decision which reduced the evaluation of the Veteran's service-connected bilateral hearing loss from 80 percent disabling to 40 percent disabling, effective February 25, 2011.   In January 2014, the RO received a statement from the Veteran indicating that his disability evaluation for bilateral hearing loss should be returned to 80 percent.  The appeal period for the August 2012 rating decision has expired and the issue is not addressed in this decision.  If the Veteran wishes to file a claim for an increased rating he should do so with the RO.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


FINDINGS OF FACT

1.  In a February 2010 rating decision, the RO increased disability rating assigned to the Veteran's service-connected postoperative residuals of a herniated disc of the thoracolumbar spine from 20 percent to 40 percent, effective October 29, 2009.

2.  A May 2013 rating decision reduced the evaluation assigned to the Veteran's service-connected postoperative residuals of a herniated disc of the thoracolumbar spine from 40 percent to 20 percent, effective June 13, 2011.

3.  At the time of the reduction, the Veteran's 40 percent disability evaluation for service-connected postoperative residuals of a herniated disc of the thoracolumbar spine had been in effect for a period of less than five years.
 
4.  The May 2013 rating reduction to 20 percent was based on the reports of an adequate VA examination; the evidence on file at the time of the rating action demonstrated improvement in the Veteran's service-connected postoperative residuals of a herniated disc of the thoracolumbar spine.

5.  The RO's April 2009 rating decision, which assigned the effective date of March 12, 2009, for the grant of service connection for bilateral hearing loss, was not clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1.  The May 2013 rating decision, which reduced the disability rating assigned to the Veteran's service-connected postoperative residuals of a herniated disc of the thoracolumbar spine from 40 percent to 20 percent, effective June 13, 2011, was proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344(c), 4.3, 4.7, 4.71a, Diagnostic Code 5243 (2015).

2.  The criteria for revision based on clear and unmistakable error of the April 2009 rating decision, which assigned an effective date of March 12, 2009, for the grant of service connection for bilateral hearing loss, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.105 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Propriety of Rating Reduction

Prior to June 13, 2011, the Veteran's service-connected postoperative residuals of a herniated disc of the thoracolumbar spine were evaluated as 40 percent disabling.  Based on a June 2011 VA examination, the RO reduced that rating to 20 percent.  This reduction did not result in a decrease in the Veteran's combined evaluation for compensation, and it was specifically noted in the May 2013 rating decision that the Veteran's combined rating would remain at 100 percent from November 4, 2009.

With respect to the reduction issue on appeal, the regulatory provisions pertaining to rating reductions contain notification and due process requirements that fall outside the ambit of the Veterans Claims Assistance Act (VCAA).  See 38 C.F.R. § 3.105(e) (2015).  Accordingly, where a reduction in a rating would not result in a decrease in the overall amount of compensation payable, there are no procedural requirements.  In this case, the due process provisions outlined in 38 C.F.R. § 3.105 do not apply because the reduction did not result in a decrease in the Veteran's combined evaluation for compensation.  VAOPGCPREC 71-91 (Nov. 1991); VAOPGCPREC 29-97 (Aug. 1997). 

The Veteran's service-connected postoperative residuals of a herniated disc of the thoracolumbar spine are currently rated under Diagnostic Code 5243 for intervertebral disc syndrome.  See 38 C.F.R. § 4.71a (2015).  This diagnostic code applies the criteria set forth under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  A 20 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); 38 C.F.R. § 4.71a, Plate V (2015).  Furthermore, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (4).

If there is evidence of Intervertebral Disc Syndrome (IVDS), VA is directed to evaluate a thoracic spine disorder under either the General Rating Formula or the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2015). 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under the Formula for Rating IVDS, a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A maximum 60 percent evaluation is warranted and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For the purposes of evaluating disabilities under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS, Note 1.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

In its February 2010 rating decision, the RO granted an increased disability rating for the Veteran's service-connected postoperative residuals of a herniated disc of the thoracolumbar spine.  Specifically, the RO assigned a 40 percent disability rating, effective October 29, 2009.  Subsequently, in May 2013, the RO issued another rating decision which reduced that disability rating to 20 percent, effective June 13, 2011.  See 38 C.F.R. § 4.71a (2015).  

As an initial matter, the Board observes that the 40 percent disability rating for the Veteran's postoperative residuals of a herniated disc of the thoracolumbar spine was in effect from October 29, 2009 to June 13, 2011, which was less than five years.  Therefore, the provisions of 38 C.F.R. §§ 3.344(a) and (b), which govern the reduction of protected ratings in effect for five years or more, do not apply in this case.

For ratings in effect less than five years, such as those that have not become stabilized and are likely to improve, reduction is warranted when reexamination discloses improvement.  38 C.F.R. § 3.344(c).  In other words, a rating cannot be reduced unless improvement is shown to have occurred.  38 U.S.C.A. § 1155; Greyzck v. West, 12 Vet. App. 288 (1999).  

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

The RO based its rating reduction primarily on the results of a VA examination dated in June 2011.  The June 2011 VA examination report reflects that the Veteran complained of worsening back pain, trouble with his legs, and muscle spasms more recently.  He reported that he usually has two weeks of being pain free and then has constant pain for a week.  He indicated that the pain was located in the lumbosacral area and that it radiated down the posterior aspect of both legs.  The Veteran reported that the pain affected his ability to walk whenever present but that he had not had any incapacitating episodes in the past 12 months.  The examiner noted that the Veteran had undergone back surgery (a fusion procedure) in 1967.  The examiner also noted that the Veteran exercises and takes diclofenac, Tylenol, and tramadol to alleviate the pain.  The examiner noted that the Veteran has not had any injections for his back.  The Veteran reported that he has flare-ups that occur 2-3 times per year where it is extremely worse pain that will last 10 days or so.  He also stated that he used a back brace and sometimes a cane to help ambulate.  Physical examination revealed forward flexion limited to 60 degrees; extension limited to 25 degrees, left and right lateral flexion limited to 20 degrees, and left and right lateral rotation limited to 20 degrees.  Range of motion was not additionally limited following repetitive use.  The examiner reported that the Veteran seemed to have some discomfort throughout the range of motion of all areas.  Spasms were not palpable.  The Veteran did not exhibit any tenderness in the lumbosacral area.  The examiner found that the veteran had an extremely positive seated and supine straight leg raise bilaterally.  He was able to stand with his legs fully extended and his motor examination was 5/5 for all regions except for the left knee which was 4/5 for knee flexion.  Deep tendon reflexes on the left were 1+ for S1 and 2+ on the right. L4 was symmetric with 2+ bilaterally.  Sensation was intact from L2 to S1 bilaterally.  Gait was a little bit short-strided and slow but otherwise overall reasonably normal.  X-rays of the Veteran's thoracolumbar spine were taken.  These demonstrated overall normal coronal alignment.  There was obvious disk space decrease and some effusion mass in the L5-S1 region posteriorly.  There was decreased height to the L5-S1 disk interval as well as some slight decrease at the L4-5 level.  Based on the forgoing, the examiner provided a diagnosis of residuals of trauma to the lumbosacral spine with fusion and radicular symptoms in the bilateral lower extremities.

The remaining medical evidence of record shows that the Veteran had ongoing low back pain and muscle spasms during the appeal period and that he treated his symptoms with medications such as diclofenac and tramadol for joint pain and Flexeril for a lumbar sprain and muscle spasms.  X-rays taken in July 2015 noted mild facet hypertrophy and degenerative changes of the lumbar spine.  However, the evidence did not show a significant increase in symptomatology of the Veteran's service-connected disability.

Based on a longitudinal review of the record, the Board finds that the results of the June 2011 VA examination show an improvement in the Veteran's postoperative residuals of a herniated disc of the thoracolumbar spine.  For example, during the December 2009 VA examination, which formed the basis for the increase in rating to 40 percent, flexion was limited to 30 degrees and extension to 10 degrees.   Range of motion was much improved at the June 2011 examination.  Therefore, reduction in benefits is warranted.  See 38 C.F.R. § 3.344(c).  

As shown above, the June 2011 VA examination report did not show forward flexion of the thoracolumbar spine limited to 30 degrees or ankylosis, either of which is required to meet the criteria for the next higher 40 percent rating.  Also, with regard to the DeLuca factors, there is no objective evidence of record reflecting that the Veteran experiences additional functional loss or limitation of motion due to symptoms such as pain, weakness, weakened movement, excess fatigability, or incoordination.  See Deluca, supra. Also, no incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician were shown on examination.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (IVDS).  The Board further notes that the June 2011 VA examination was thorough and adequate, as the VA examiner reviewed the claims file, elicited a history of the Veteran's symptomatology, examined him, and provided detailed reports with information sufficient to rate the Veteran's disability under the rating criteria.  As such, the rating was properly reduced to 20 percent.

While the Board does not doubt the sincerity of the Veteran's belief that his service-connected postoperative residuals of a herniated disc of the thoracolumbar spine are more severely disabling than presently rated as a result of the reduction, the Board emphasizes that based on the evidence of record, he simply does not meet the schedular criteria for a higher rating than 20 percent, such that the reduction was proper.

The Board has considered whether extraschedular consideration is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

In this case, the Board finds that the rating criteria reasonably describe the Veteran's postoperative residuals of a herniated disc of the thoracolumbar spine disability level and symptomatology.  As noted above, the General Rating Formula contemplates the Veteran's pain, limitation of motion, and spasms.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  He is separately rated for his neurological impairment.  Therefore, as the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral for an extraschedular evaluation would be required.  Id.

In conclusion, the Board finds that the reduction of the evaluation of the Veteran's service-connected postoperative residuals of a herniated disc of the thoracolumbar spine from 40 percent to 20 percent, effective June 13, 2011, was proper. 

II.   Motion to Revise Based on CUE

The Veteran maintains that there was CUE in an April 2009 rating decision to the extent it did not assign an effective date earlier than March 12, 2009, for the grant of service connection for bilateral hearing loss.

As a threshold matter, the Board finds that the arguments advanced by the Veteran allege clear and unmistakable error with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  The Board will therefore adjudicate the merits of his motion.

As a further preliminary matter, the Board observes that the VCAA is not applicable to motions for revision based on CUE.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, no further notice is needed regarding the duty to notify regarding this issue on appeal.  Moreover, as a CUE analysis depends upon the evidence and information of record at the time of the original decision, there is no assistance which can be provided at this time.  No additions to the record may be considered.

The effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008); Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  When service connection is awarded on a direct basis, the effective date may not be earlier than the day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  

Once a decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE). See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006) (holding that any other result would vitiate the rule of finality).

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  A claim of CUE is a form of collateral attack on an otherwise final rating decision by a VA regional office.  See Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed. Cir. 2000).  For CUE to exist: (1) either the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the outcome would have been manifestly different if the error had not been made; and (3) the error was based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)). 

Examples of situations that are not considered clear and unmistakable error include (1) a changed diagnosis - a new medical diagnosis that "corrects" an earlier diagnosis considered in a prior decision; (2) duty to assist - a failure to fulfill the duty to assist; (3) evaluation of evidence - a disagreement as to how the facts were weighed or evaluated; and (e) a change in interpretation - clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. § 20.1403(d) (2015); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994). 

The error must be of a type that is outcome-determinative, and subsequently developed evidence may not be considered in determining whether an error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).  A manifest change in the outcome of an adjudication means that, absent the alleged clear and unmistakable error, the benefit sought would have been granted at the outset.  King v. Shinseki, 26 Vet. App. 433, 441 (2014).  Failure to consider a fact (e.g., a medical opinion) is clear and unmistakable error if it is found that the evidence of record would have been so unequivocal that the outcome would undoubtedly be different had the RO considered that fact.  Id.  A manifest change is not, for example, whether the RO would have been required to send a medical report back for clarification.  Id.  The standard is not whether it is reasonable to conclude that the outcome would have been different.  Id. at 442.  Moreover, it is the prerogative of the factfinder to interpret the evidence and draw reasonable inferences from it.  Evans v. McDonald, 27 Vet. App. 180, 187 (2014).  Therefore, a disagreement with how VA evaluated the facts is inadequate to find clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

A CUE motion is a collateral attack on an otherwise final rating decision by a VA RO.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

The Court has consistently stressed the rigorous nature of the concept of CUE. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE consists of "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'"  Fugo, 6 Vet. App. at 43.  Revision of a final Board or RO decision is an extraordinary event.  King, 26 Vet. App. at 442.

The Veteran maintains that there was CUE in the April 2009 rating decision which assigned an effective date of March 12, 2009, for the grant of service connection for bilateral hearing loss.  He contends that he filed a bilateral hearing loss claim in 1999 and that the RO's rating decision contained a CUE because it did not assign an effective date earlier than March 12, 2009, for the grant of service connection for bilateral hearing loss.

A review of the historical evidence of record shows that the Veteran filed a      claim for a back condition on the VA Form 21-526, Veterans Application for Compensation and/or Pension, that was previously received on July 24, 1968.  There was no indication of a claim for bilateral hearing loss on the Veteran's application or on the VA Form 21-4138, Statement in Support of Claim, that was previously received on June 10, 1969.  

On VA Form 21-526, Veteran's Application for Compensation and/or Pension, submitted on December 10, 2008, the Veteran filed a claim for entitlement to service connection for diabetes.  

After the Veteran filed his diabetes claim, the RO reviewed the Veteran's service treatment records and found that they revealed a diagnosis of bilateral sensorineural hearing loss secondary to acoustic trauma in the line of duty.  Based on this evidence, the issue of entitlement to service connection for bilateral hearing loss was inferred and a VA examination was scheduled to evaluate the current extent of the Veteran's hearing loss.  The Veteran underwent a VA audiological examination on March 12, 2009.  The examination findings confirmed a diagnosis of moderate to profound bilateral sensorineural hearing loss.  Subsequently the RO issued a rating decision in April 2009 which granted entitlement to service connection for bilateral hearing loss and assigned an effective date of March 12, 2009, the date of the VA examination.

On December 15, 2010, the RO received a Statement in Support of Claim (VA Form 21-4138) from the Veteran.  This document was dated December 13, 2010.   It showed that the Veteran requested an earlier effective date for service connection for bilateral hearing loss.  The Veteran asserted that he submitted a claim for compensation for bilateral hearing loss when he filed his back claim in 1968.  He also claimed that he was examined for hearing loss at the same time that his back was evaluated at the VA Medical Center.  He contends that he filed the paperwork for a hearing loss claim with the RO but that he never received a response regarding his claim.  He attached an undated document which indicated that he had listed physical disorders as a result of in-service exposure to Agent Orange.  The undated document also indicated that the Veteran registered for claims in "1882-1984 [sic]," that his medical records should reflect these disorders, and that he had "not previously applied for a claim for disability on this disorder."  The next page of the document provided a list of these disorders and included partial hearing loss in both ears.

In February 2011, the Veteran submitted a statement indicating that he was seen at the VA Medical Center for his hearing loss and was told by a VA examiner that a VA employee or service organization was waiting for him on a different floor and would help him file a claim for hearing loss.

In November 2012, the RO received another statement from the Veteran in support of his claim for an earlier effective date.  In a statement dated November 6, 2012, the Veteran asserted that he had submitted the attached documents, along with a copy of his VA Patient Data Card, to the RO in March 1999.  He also claimed that the RO sent him a letter indicating that VA had received his claim sometime in June 1999, "as far as I can remember."  He noted that he had enclosed a copy of his "BDN file" indicating that a claim was filed on March 28, 1999 and established on June 14, 1999, but that he never received any other documentation for this claim.  The Veteran stated, "Handwritten on this document is the cancellation of the same claim on [July 28, 1999] and stating there was no paperwork.  I don't feel this claim was properly developed . . . [and] I feel my date of claim for hearing loss . . . should be back dated to this earlier date for compensation purposes."  The attached documents included a copy of the same undated documents that the Veteran submitted in December 2010.  At the top of the first page of the undated document, the Veteran included a handwritten note which said, "I believe this was sent in 1999."  The attached documents also included a series of printouts dated in 1999, presumably from the RO, which provide information about pending claim status and compensation payments.  One of the documents, dated July 29, 1999, shows a claim date of March 28, 1999, a claim establishment date of June 14, 1999, and a claim suspension date of July 28, 1999.

In February 2013, the Veteran submitted a statement informing the RO that he had filed a bilateral hearing loss claim in 1999 and had never received a decision regarding that claim. 

In his May 2013 notice of disagreement, the Veteran contested the earlier effective date assigned to his service-connected bilateral hearing loss.  He also proposed that the rating decision which granted service connection for his bilateral hearing loss contained CUE.

In a May 2014 statement, the Veteran submitted additional statements in support of his motion to revise the April 2009 rating decision based on CUE.  He asserted the following:

I have no copy of the form I completed at the VA Regional Office in Aug. 1968.  This was done when I went for the evaluation on the claim form for my back injury.  The doctor ask[ed] me if I had any other physical problems as a result of my service, I told him that I had hearing problems.  He said he could not address that then, [and] he called someone to meet me when I got down stairs.  I think the man's name was Harry or Henry . . . he helped me with the form and said that it may take a year before this would be settled that I would be scheduled for a hearing test at the VA hospital.  I never received any notice on this.

. . . 

In early 1999, a fellow Vet[eran] advised me to file a claim for my hearing other problems again.  I submitted a letter of the request and received a letter that the VA had my request and would contact me if any further information was needed . . . .  This letter had my name and home address, work phone number, home phone number, and my Service Contacted VA Claim Card on it.  Never heard anything on this claim. 

. . .  

On Dec[ember] 13, 2010, I sent a request for an earlier date for my hearing claim.  I also sent a copy of the letter I sent in 1999 to open a claim then.  This was sent as supporting documentation for an earlier date.  It appears that this was taken as a new claim.

The Veteran also indicated that he was certain that he filed a hearing loss claim in 1999.  He stated that it was not until he requested a copy of his records that he realized his 1999 claim was lost or misplaced.

In his October 2014 substantive appeal to the Board (VA Form 9), the Veteran argued that the RO's April 2009 rating decision contained CUE and that he should be granted an earlier effective date for the award of service connection for bilateral hearing loss.  Specifically, the Veteran noted that the rating decision did not discuss the three VA documents of record dated in 1999 despite their clear relevance to the issue of whether the Veteran filed a claim in that year.  The Veteran further asserted that he did file a hearing loss claim in 1999 and that failure to consider favorable evidence was legal error.

After careful consideration, the Board cannot find that there was CUE in the April 2009 rating decision.  Review of the evidence of record fails to show that the Veteran filed a claim for entitlement to service connection for bilateral hearing loss in 1999.  Throughout the appeal period, the Veteran submitted multiple copies of a statement for benefits and indicated this was a copy of a claim submitted in 1999.  However, this document was not dated by the Veteran and it did not include a date stamp reflecting when or if it was ever received by the RO.  As such, the Veteran's claim that the RO's effective date assignment was a clear and unmistakable error cannot be substantiated as there is no indication that the Veteran actually filed a bilateral hearing loss claim in 1999.  

The Board acknowledges the printouts dated in 1999, presumably from the RO, which provide information about pending claim status and compensation payments.  Nevertheless, these documents do not provide any specific information regarding the pending claim, and the Board finds that these documents do not provide sufficient information to identify the subject matter of the claim which was filed on March 28, 1999, established on June 14, 1999, and suspended on July 28, 1999.  The Veteran argues that these documents provide proof that he filed a claim of entitlement to service connection for bilateral hearing loss in 1999.  However, the Board finds that these documents do not actually confirm this assertion.  Finally, the Board observes that the Veteran's own handwritten note "I believe this was sent in 1999," as well as his other statements about filing a bilateral hearing loss claim in 1999, are generally equivocal in nature.  As such, the probative value of these statements is diminished.

For these reasons, the Board finds that the rating decision dated April 2, 2009 was not clearly and unmistakably erroneous for not granting an effective date earlier than March 12, 2009 for service connection for bilateral hearing loss.  Although the Veteran presents a reasonable disagreement as to the effective date assigned in April 2009, his argument does not arise to the level of CUE.  Rather, he is ultimately disagreeing with determination that the RO made based on the actual evidence of record.  Consequently, the Veteran's arguments cannot sustain a finding that the RO's assignment of an effective date of March 12, 2009, for the grant of service connection for bilateral hearing loss, constitutes CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2015).

Accordingly, the motion to revise the April 2009 rating decision on the basis of CUE is denied.


ORDER

The reduction of the disability rating for a chronic back strain from 40 percent to 20 percent, effective June 13, 2011, was proper, and the appeal is denied.

The motion to revise based on CUE an April 2009 rating decision, assigning an effective date of March 12, 2009, for the grant of service connection for bilateral hearing loss, is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


